DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
Amendment dated 03/01/2022 has been entered. Claim 1 has been amended. No new claims are added. No claims are cancelled or withdrawn. Claims 1-9 remain pending in application.

Response to Arguments
Applicant’s argument dated 03/01/2022 has been acknowledge but is not persuasive since examiner argues, Lu reference still reads on the amended limitation (see claim 1 rejection below). 
Applicant argued Lu fails to disclose another recess spaced apart from the first recess and therefore failed to disclose claimed second recess. 
In response, examiner argues , considering groove 102 as  claimed “first recess” and groove 101 as claimed “second recess”, Lu clearly teaches, the top of the structural supporting area (2B) defines a second recess (101, see Fig. 5 below, upper end of recess 101 is defined by top of 2B), the second recess spaced from the first recess (102), the second electrode (16) further fills in the second recess (as seen), the second electrode (16) filling in the second recess is attached to the bottom portion (11) and forms a current injection region (see current injection region in groove 101 as marked in Fig. 5 below, formed at interface of N-type electrode 16  with 11), the electrode contacting region and the Page 10 of 13current injection region have different heights (electrode contacting region i.e. contact region of 16 with top surface of 14 and the current injection region i.e., contact region of 16 attached to the bottom portion 11 in groove 101  have different height from substrate 100  as seen in Fig. 5 below). 
Applicant argued, second grove 102 can’t be claimed as “second recess” since the second grove 102 is not defined on the top surface of the structural supporting area.
In response, examiner argues, claim does not recite this feature , i.e.  “the second recess on the top surface of the structural support area”, rather, claim recites  “wherein the top of the structural supporting area defines a second recess”. Since  upper end (emphasis added) of Lu’s  groove 102 is clearly defined by the top surface of 2B therefore examiner argues that  Lu would have  read on this amended limitation i.e.“ top of the structural supporting area (2B) defines a second recess (102)”. The same argument applies to grove 101 which is considered as “second recess” in current rejection.  Furthermore, in current rejection  because groove 101 is considered as second recess (emphasis added) and NOT groove 102, hence from that respect, in absence of applicant’s argument on grove 101 as “second recess” , Lu still reads on the amended limitation as rejected below.



    PNG
    media_image1.png
    468
    739
    media_image1.png
    Greyscale


Double Patenting

A rejection based on double patenting of the “same invention” type finds its support in the language of 35 U.S.C. 101 which states that “whoever invents or discovers any new and useful process... may obtain a patent therefor...” (Emphasis added). Thus, the term “same invention,” in this context, means an invention drawn to identical subject matter. See Miller v. Eagle Mfg. Co., 151 U.S. 186 (1894); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Ockert, 245 F.2d 467, 114 USPQ 330 (CCPA 1957).
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l) (1) - 706.02(l) (3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claim 1-9 are  rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claim 3 of US patent 10873006 (hereinafter called ‘006) and further  in view of LU (US 2011/0294242 A1).

Pertaining to claim 1, all of the limitations of claim 1 are found in claim 1 of ‘006 except “wherein the top of the structural supporting area defines a second recess , the second recess spaced from the first recess , the second electrode further fills in the second recess , the second electrode filling in the second recess is attached to the bottom portion  and forms a current injection region, the electrode contacting region and the Page 10 of 13current injection region have different heights”
But Lu discloses, 

    PNG
    media_image2.png
    461
    739
    media_image2.png
    Greyscale


the top of the structural supporting area defines a second recess (101, see Fig. 5 above), the second recess spaced from the first recess (102), the second electrode (16) further fills in the second recess (as seen), the second electrode (16) filling in the second recess is attached to the bottom portion (11) and forms a current injection region (see current injection region in groove 101 as marked in Fig. 5 above, formed at interface of N-type electrode 16  with 11), the electrode contacting region and the Page 10 of 13current injection region have different heights (electrode contacting region i.e. contact region of 16 with top surface of 14 and the current injection region i.e., contact region of 16 attached to the bottom portion 11 in groove 101  have different height from substrate 100  as seen in Fig. 5 above).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify ‘006  such that wherein the top of the structural supporting area defines a second recess , the second recess spaced from the first recess , the second electrode further fills in the second recess , the second electrode filling in the second recess is attached to the bottom portion  and forms a current injection region, the electrode contacting region and the Page 10 of 13current injection region have different heights, according to disclosing of Lu above, in order to form a high reliable GaN LED chip to be bonded to a thermal substrate having a large heat dissipation area with a conducting adhesive, facilitating heat dissipation, enhancing the luminous efficiency of the GaN LED chip and prolonging its lifespan, as taught by Lu (see para [0003]).

Pertaining to claim 2, all of the limitations of claim 2 are found in claim 2 of ‘006 as applied to claim 1 above. 
Pertaining to claim 3, all of the limitations of claim 3 are found in claim 3 of ‘006 as applied to claims 1 & 2 above. 
Pertaining to claim 4, all of the limitations of claim 4 are found in claim 4 of ‘006 as applied to claim 1 above. 
Pertaining to claim 5, all of the limitations of claim 5 are found in claim 5 of ‘006 as applied to claims 1 & 4 above. 
Pertaining to claim 6, all of the limitations of claim 6 are found in claim 6 of ‘006 as applied to claim 1 above.
Pertaining to claim 7, all of the limitations of claim 7 are found in claim 7 of ‘006 as applied to claim 1 above.
Pertaining to claim 8, all of the limitations of claim 8 are found in claim 8 of ‘006 as applied to claim 1 above.
Pertaining to claim 9, all of the limitations of claim 8 are found in claim 1 of ‘006 as applied to claim 1 above except  “wherein a solder bump is arranged on a top of the first electrode and on a top of the second electrode”
But LU  additionally discloses, GaN LED chip flip-chip connected to substrate 3 such that P-type electrode 15 and N-type electrode 16 are electrically connected to solder pad  32 through conducting material 4  (solder) (para [0050], Fig. 10).

    PNG
    media_image3.png
    449
    727
    media_image3.png
    Greyscale

It would have been obvious to one of ordinary skill in the art at the time of filing, to incorporate the teaching of LU above into LU’s Light-emitting diode such that a solder bump 4 is arranged on a top of the first electrode and on a top of the second electrode for the purpose of forming a GaN LED chip.
However, the above claim limitation does not distinguish the present invention over the prior art of LU who discloses the structure (solder 4 formed on top of electrode 15 & 16  viewing rom top) which is capable of performing the intended use as claimed. Moreover, it has been held that a recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus satisfying the claimed structural limitations. Ex parte Masham, 2 USPQ 2d 1647 (1987).




Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1-2, 4-9 are rejected under 35 U.S.C. 103 as being unpatentable over LU (US 2011/0294242 A1) in view of OKA et al. (US 2019/0067536 A1).

Regarding claim 1, LU discloses,


    PNG
    media_image2.png
    461
    739
    media_image2.png
    Greyscale

A light emitting diode structure (Fig. 5) comprising: 
a first electrode (15, para [0042]); 
a second electrode (16, para [0042]); and 
an epitaxial structure (comprising 11, 12 & 13 , para [0038]), the first electrode and the second electrode arranged on and electrically connected to the epitaxial structure (see Fig. 5), the epitaxial structure divided into a base area (2A) and a structural supporting area (2B), the base area comprising a bottom portion (layer 11 spreading to sections 2A & 2B) and a top portion (comprising layers 12 & 13 in section 2A), the bottom portion being wider than the top portion (see Fig. 5) , the top portion protruding from a surface  of the bottom portion (bottom surface of 11) along a single direction , ………, the structural supporting area (2B) positioned at a side of the top portion and protruding from the surface of the bottom portion beside the top portion along the same single direction, the top portion and the structural supporting area defining a first recess (102) therebetween, a top of the structural supporting area aligned with a top of the top portion (see Fig. 5), the first electrode arranged on the top of the top portion (see Fig. 5), the second electrode at least arranged on the top of the structural supporting area ( see Fig. 5) , the second electrode arranged on the top of the structural supporting area forming an electrode contacting region, which is aligned with the first electrode (contact area of electrode 16 on top surface of  14, see as shown above,  as  electrode contact region which is horizontally aligned with electrode 15);
wherein the top of the structural supporting area defines a second recess (101), the second recess spaced from the first recess (as seen), the second electrode (16) further fills in the second recess (as seen), the second electrode (16) filling in the second recess is attached to the bottom portion (11) and forms a current injection region (see current injection region in groove 101 as marked in Fig. 5 above, formed at interface of N-type electrode 16  with 11), the electrode contacting region and the Page 10 of 13current injection region have different heights (electrode contacting region i.e. contact region of 16 with top surface of 14 and the current injection region i.e., contact region of 16 attached to the bottom portion 11 in groove 101  have different height from substrate 100  as seen in Fig. 5 above).
But LU does not explicitly disclose, the light emitting diode structure being substantially square. 
But OKA teaches, light-emitting part having the periphery X1 with a square shape allows for effectively reducing unevenness in luminance attributable to gaps between the light-emitting elements and improving luminance. The external appearance of the light-emitting device viewed from the light-extracting surface can be also improve (para [0084]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Lu  such that the light emitting diode structure being substantially square, according to the teaching of OKA above, in order to effectively reducing unevenness in luminance attributable to gaps between the light-emitting elements and improving luminance as well as improving the external appearance of the light-emitting device viewed from the light-extracting surface, as taught by OKA above.

Regarding claim 2, LU & OKA discloses the light emitting diode of claim 2 and LU further disclose, wherein the epitaxial structure comprises a first semiconductor layer (13) , an active layer (12) , and a second semiconductor layer (11) , the second semiconductor layer is positioned at the bottom portion (11 is positioned at the bottom portion) and extends to the top portion and the structural supporting area (11 extends to the top portion and  to the portion 2B), the first semiconductor layer (13) and the active layer (12) are positioned at the top portion and the structural supporting area, the active layer positioned at the top portion is aligned with the active layer positioned at the structural supporting area (see Fig. 5) , the first semiconductor layer positioned at the top portion is aligned with the first semiconductor layer positioned at the structural supporting area (see Fig. 5) , the first electrode (15)  is arranged on the top of the first semiconductor layer(13) positioned at the top portion (see Fig. 5) , the second electrode (16) is arranged on the top of the first semiconductor layer (13) positioned at the structural supporting area (see Fig. 5).  	

Regarding claim 4, LU & OKA discloses the light emitting diode of claim 1 and LU further disclose, wherein the first electrode and the second electrode are arranged on the epitaxial structure through an electrode film (14, Fig. 5, Lu para [0042]).  

Regarding claim 5, LU & OKA discloses the light emitting diode of claim 4 and LU further disclose, wherein the electrode film Page 3 of 6Appl. No. 16/290,625Reply to Office Action of: January 15, 2020Attorney Docket No.:US76605 is made of indium tin oxide (Lu para[ 0052], 14 can be selected from ITO). 

Regarding claim 6, LU & OKA discloses the light emitting diode of claim 1 and LU further disclose, wherein the first electrode and the second electrode are directly attached to the epitaxial structure (considering “the first electrode” including 15 & 14 and “the second electrode” including 16 & 14 in Lu, Fig. 5, the first and the second electrode are directly attached to the epi structure including 11, 12 & 13). 

Regarding claim 7, LU & OKA discloses the light emitting diode of claim 1 and LU further disclose, wherein the first electrode is a P-type electrode, the second electrode is an N-type electrode (see para [0048], 13 is p-type and 11 is  N-type).  

Regarding claim 8, LU & OKA discloses the light emitting diode of claim 7 and LU further disclose, wherein the first electrode and the second electrode are made of a metal selected from germanium, nickel, chromium, titanium, tungsten, gold, and any combination thereof ( see para [0053], 15 & 16 can be selected from titanium-gold alloy).

Regarding claim 9, LU & OKA discloses the light emitting diode of claim 1 but does not explicitly discloses, wherein a solder bump is arranged on a top of the first electrode and on a top of the second electrode.
But LU additionally discloses, GaN LED chip flip-chip connected to substrate 3 such that P-type electrode 15 and N-type electrode 16 are electrically connected to solder pad 16 & 32 through conducting material 4  (para [0050], Fig. 10).


    PNG
    media_image3.png
    449
    727
    media_image3.png
    Greyscale

It would have been obvious to one of ordinary skill in the art at the time of filing, to incorporate the teaching of LU above into LU’s Light-emitting diode such that a solder bump 4 is arranged on a top of the first electrode and on a top of the second electrode for the purpose of forming a GaN LED chip.
However, the above claim limitation does not distinguish the present invention over the prior art of LU who discloses the structure (solder 4 formed on top of electrode 15 & 16  viewing rom top) which is capable of performing the intended use as claimed. Moreover, it has been held that a recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus satisfying the claimed structural limitations. Ex parte Masham, 2 USPQ 2d 1647 (1987).

Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over LU in view of OKA et al. and further in view of O’Keefe (US 2010/0230656 A1).

Regarding claim 3, LU & OKA discloses the light emitting diode of claim 4 and LU further disclose, wherein the first semiconductor layer is a P type layer (see para [0037], 13 is a P-type semiconductor layer) , ……, and the second semiconductor layer is an N-GaN layer (see Lu para [0037], 11 is  N-type GaN layer).
	But LU & OKA does not explicitly disclose whether 13 is a P type GaN layer (i.e. P-GaN) and the active layer 12 is a multiple quantum wells layer.
But O’Keefe  discloses, the GaN LED structure 10 may have  a multilayer structure comprising a GaN p type layer 12, a multiple quantum well (MQW) layer 13 and a GaN n type layer 14 (para [0042]). 
It would have been obvious to try by one of ordinary skill in the art before the effective filing date of the claimed invention to use a P-GaN as a material of P type layer 13 and form active layer 12 as MQW structure according to the disclosing of O’Keefe, in order to form a GaN LED chip (Lu, para [0003]) since it has been held that choosing from a finite number of identified, predictable solutions such as P-GaN layer and MQW active layer with N-GaN layer for a GAN chip as per O’Keefe, with a reasonable expectation of success is obvious.  KSR Int'l v. Teleflex Inc., 127 S.Ct. 1727 (2007).

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. (FP 7.40)
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KHATIB A RAHMAN whose telephone number is (571)270-0494.  The examiner can normally be reached on MON-FRI 8:00 am- 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor Steven Gauthier, can be reached on (571)270-0373.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/K.A.R/Examiner, Art Unit 2813          
                   
/SHAHED AHMED/Primary Examiner, Art Unit 2813